Exhibit Contact: For financial analysts – Joe Bergstein, 610-774-5609 For news media – George Biechler, 610-774-5997 PPL’s presentation to be webcast from Deutsche Bank Conference on May 29 ALLENTOWN, Pa. (May 22, 2008) Paul Farr, executive vice president and chief financial officer of PPL Corporation (NYSE: PPL), will discuss the company’s corporate strategy and general business outlook with investors and financial analysts on Thursday, May 29, at the Deutsche Bank Energy and Utilities Conference in Miami, Fla. Farr’s presentation will be available via a live webcast at 3:40 p.m. EDT that day.
